Title: From James Madison to Benjamin W. Crowninshield, 27 May 1815
From: Madison, James
To: Crowninshield, Benjamin W.


                    
                        
                            
                                Dear Sir
                            
                            Montpelier May 27th. 1815
                        
                        I have recd. your two letters of the 23 & 24. instant inclosing the correspondence with the Navy Board. This institution being without a precedent in our political System, and the definitions of the act of Congress not being as precise and as full as under other circumstances they might have been made, some difference in the construction of particular passages might well happen. But I had not anticipated one of so radical a character as that which has taken place. It may be hoped that by recurring to the principles on which the Executive Branch of the Govt. rests, and to the policy of the Institution in question, a greater harmony of opinion may be attained. As no business however appears to press, and I expect to be in Washington very near the time to which the Navy Board has adjourned, I postpone the decision which is wished, untill I can avail myself of all the

means for a sound & satisfactory one, and which I can best do on the spot. Affece. respects
                        
                            
                                James Madison
                            
                        
                    
                    
                        Is there in the Navy Dept. or elsewhere in the City, any acct of the Establishment in G.B. corresponding with that Dept. & the Board newly created here? A knowlege of the practical relations at least of the one to the other there, might not be without use.
                    
                